 



Exhibit 10.1
Executive Officer Compensation Summary — Fiscal 2007 and 2006

                      Shares of   Shares Underlying     Base Salary   Restricted
Stock   Stock Options Executive Officer   ($)   (#)*   (#)*
J.S.B. Jenkins
President and Chief
Executive Officer
  2007 – $508,800
2006 – $508,800   2007 – 0
2006 – 14,818   2007 – 0
2006 – 24,534
 
           
Mark J. Flaherty
 Chief Financial Officer,
 Treasurer and Assistant Secretary
  2007 – $187,500
2006 – $187,500   2007 – 0
2006 – 6,270   2007 – 0
2006 – 10,381
 
           
David Lawhon
Vice President of Operations
  2007 – $180,000
2006 – $180,000   2007 – 0
2006 – 2,467   2007 – 0
2006 – 1,490

 

*   All equity grants are based on the Company’s financial performance for the
prior fiscal year.

Non-Employee Director Compensation Summary — Fiscal 2007

                                                  Board and Committee   Shares
of     Shares Underlying   Annual Retainer     Meetings Fees   Restricted Stock
    Stock Options             ($)     ($)   (#)     (#)  
Board Member (other than
the Chairman of the
           
Audit Committee:    
Continuing            
Continuing        
Board):
  $ 25,000     $2,000 per meeting   Board Member:     0     Board Member:     0
 
 
                                   
Audit Committee
          Board and Other   New Board Member:     N/A     New Board Member:    
N/A  
Chairperson:
  $ 7,500     Committees: $1,500                    
 
          per meeting                       
 
                                   
Other Committee Chairpersons:
  $ 5,000         Chairman of the Board:     0     Chairman of the Board:     0
 
 
                                     
Chairman of the Board:
  $ 53,000         New Chairman of the Board:     N/A     New Chairman of the
Board:     N/A  

 